20-08949-rdd     Doc 65    Filed 12/11/20 Entered 12/11/20 14:59:23     Main Document
                                        Pg 1 of 14



KLESTADT WINTERS JURELLER
SOUTHARD & STEVENS, LLP
200 West 41st Street, 17th Floor
New York, NY 10036
Telephone: (212) 972-3000
Facsimile: (212) 972-2245
Tracy L. Klestadt
Brendan M. Scott
tklestadt@klestadt.com
bscott@klestadt.com

Attorneys for Congregation Radin Development, Inc.

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
                                              :
 In re:                                       : Chapter 11
                                              :
 MOSDOS CHOFETZ CHAIM INC,                    : Case No. 12-23616-(RDD)
                                              :
                                              :
                          Debtor.             :
                                              :
                                              :
 MOSDOS CHOFETZ CHAIM INC., et al.,           : Adversary Proceeding No. 20-08949-(RDD)
                                              :
                      Plaintiffs,             :
                                              :
 -against-                                    :
                                              :
                                              :
 MOSDOS CHOFETZ CHAIM INC., et al.            :
                                              :
                     Defendants.              :
                                              :


EMERGENCY MOTION OF CONGREGATION RADIN DEVELOPMENT, INC. FOR
 ENTRY OF AN ORDER (i) HOLDING RABBI MAYER ZAKS IN CONTEMPT FOR
    WILLFUL VIOLATION OF THE COURT’S MARCH 26, 2020 ORDER, (ii)
    AWARDING DAMAGES AND (iii) ENJOINING FURTHER VIOLATIONS
20-08949-rdd     Doc 65     Filed 12/11/20 Entered 12/11/20 14:59:23           Main Document
                                         Pg 2 of 14



TO:     HONORABLE ROBERT D. DRAIN,
        UNITED STATES BANKRUPTCY JUDGE

       Congregation Radin Development, Inc. (“CRDI”), files this emergency motion (the

“Motion”) for entry of an order (i) holding Rabbi Mayer Zaks in contempt for his willful

violation of the Court’s March 26, 2020 “Order (a) Denying Plaintiff’s Motion for Remand, or

Alternatively, For Appointment of a Receiver and (b) Issuing Injunctive Relief Pending

Determination of Contested Issues” (“March 26 Order”) [Adv. Proc. Docket No. 17], (ii)

awarding damages against Rabbi Mayer Zaks for his willful violation of the March 26 Order,

(iii) directing Rabbi Mayer Zaks to immediately arrange for the removal, at his own cost by a

licensed and insured contractor, of an illegal walkway that he had installed without the consent

of CRDI at the property owned by CRDI and located at 50 Grandview Avenue, a/k/a 1-60 Kiryas

Radin Drive, New Hempstead, New York 10977 in the Town of Ramapo (the “CRDI Property”),

and (iv) enjoining Rabbi Mayer Zaks, during the pendency of this action from (a) taking any

action related to the CRDI Property without the prior written permission of CRDI, and/or (b)

interfering in any manner with the payment of rent from any tenants on the CRDI Property. In

support of its Motion, CRDI respectfully sets forth as follows:

                               PRELIMINARY STATEMENT

       Rabbi Mayer Zaks has brazenly ignored the Court’s directives that the parties maintain

the “status quo” on many occasions. Most recently (on November 19, 2020), without the consent

of CRDI, the owner of the CRDI Property, Rabbi Mayer Zaks authorized the construction of a

paved walkway on the CRDI Property without obtaining the required building permits from the

Town of Ramapo. As a direct result of the illegal construction of the paved walkway, the Town

of Ramapo has issued two building code violations against the CRDI Property. While the

construction was ongoing on November 19, 2020, CRDI, through counsel, informed Rabbi Mayer

                                                2
20-08949-rdd      Doc 65     Filed 12/11/20 Entered 12/11/20 14:59:23             Main Document
                                          Pg 3 of 14



Zaks’ counsel that the work must stop because it had not been authorized by CRDI, and moreover

because it was illegal and not permitted by the Town of Ramapo.

       In typical fashion, and consistent with his belief that he has the right to do whatever he

wants on CRDI’s property, Rabbi Mayer Zaks first created a story that the paved walkway was a

long anticipated part of another project (the “Mikva Project”) which had recently been concluded

on the CRDI Property, and falsely suggested that the construction work had been permitted by

the Town of Ramapo as part of that project. When CRDI disputed that the paved walkway was

part of the Mikva Project and pointed out that the paved walkway was not contained in any of

the site drawings that had been filed with the Town of Ramapo, Rabbi Mayer Zaks, through

counsel, essentially asked what the harm was in letting the work continue and who could possibly

complain about building a paved walkway. CRDI responded that the obvious harm is that illegal

construction often results in code violations, as it did in this instance. Rabbi Mayers Zaks ignored

the warnings that his conduct would subject the CRDI Property to code violations, and was

unmoved by CRDI reminding him that this Court had directed the parties to maintain a status

quo. Rabbi Mayer Zaks violated the March 26 Order by unilaterally approving the construction

of an unpermitted and illegal walkway on the CRDI Property, and his contemptuous conduct has

directly resulting in the assessment of building code violations against the Property.

       Additionally, in direct violation of the March 26 Order, Rabbi Mayer Zaks has also

continued to instruct numerous tenants on the CRDI Property that they should withhold rent and

not make payments to CRDI. As a result, past due rent in the aggregate amount of more than

$200,000 is presently owed by various tenants on the Property and continues to accrue each

month. So that the Court fully understands the issue, the tenants of the CRDI Property have never

before refused to pay rent that was due, and they largely want to continue to pay rent. But Rabbi



                                                 3
20-08949-rdd      Doc 65    Filed 12/11/20 Entered 12/11/20 14:59:23            Main Document
                                         Pg 4 of 14



Mayer Zaks instructed tenants that they should not pay rent. See Declaration of Henoch Zaks,

dated December 10, 2020 (“Henoch Zaks Declaration”), ¶9. Rabbi Mayer Zaks’ actions have

engendered two distinct problems. First, because of the existing COVID-19 restrictions on

evictions, CRDI cannot commence any eviction proceedings. Secondly, these are religious

students who are willing to pay their rent, but who are fearful of what Rabbi Mayer Zaks might

do if they pay their rent. .From a moral standpoint, CRDI is reluctant to commence any eviction

action against the students under those circumstances.

       Similarly, Rabbi Mayer Zaks has also interfered in the ongoing leasing of other apartments

on the CRDI Property. In one instance, on the day a new tenant moved into a vacant apartment,

Rabbi Mayer Zaks called the new tenant to inform him that the apartment he had moved into was

Rabbi Mayer Zaks’ apartment and that he (the prospective tenant) would be deemed a thief in the

community if he stayed in the apartment. The tenant moved out almost immediately as a result of

Rabbi Mayer Zaks’ interference, leaving the apartment vacant.

       CRDI had hoped to avoid filing this Motion, but as a result of Rabbi Mayer Zaks’ most

recent conduct relating to the walkway, Court intervention is now needed to remedy Rabbi Mayer

Zaks’ interference and prevent any further prejudice to CRDI’s rights.

                                       JURISDICTION

       1.      This Court has jurisdiction over this Motion under 28 U.S.C. §§ 1334. This matter

is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2). Venue of these proceedings and

this Motion is proper in this District pursuant to 28 U.S.C. §§1408 and 1409.

       2.      The statutory bases for the relief requested herein are § 105(a) of title 11 of the

United States Code, 11 U.S.C. §§ 101, et seq. (the “Bankruptcy Code”), and Rule 9020 of the

Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”).



                                                4
20-08949-rdd          Doc 65   Filed 12/11/20 Entered 12/11/20 14:59:23         Main Document
                                            Pg 5 of 14



                                        BACKGROUND

       3.      On September 6, 2012, Mosdos Chofetz Chaim, Inc. (the “Debtor”) commenced a

chapter 11 bankruptcy case.

       4.      In the bankruptcy case, a plan of reorganization (the “Plan”) proposed by the Debtor

was confirmed by order entered on October 2, 2019 (the “Confirmation Order”).

       5.      Thereafter, on October 24, 2019, the CRDI Property (then owned by the Debtor)

was sold (the “Sale”) by the Debtor to CRDI pursuant to the Plan and Confirmation Order.

       6.      On October 25, 2019, the above captioned Plaintiffs commenced the instant action

by summons with notice and a notice of pendency in the Supreme Court for the State of New York.

       7.      On or about February 6, 2020, the Debtor, as a defendant, filed a notice of removal

(NYCEF Doc. No. 51).

       8.      On March 6, 2020, the above captioned Plaintiffs filed “Plaintiff’s Motion for (a)

Remand, or Alternatively, For Appointment of a Receiver and (b) Issuing Injunctive Relief

Pending Determination of Contested Issues.” [ECF Docket No. 6]

       9.      The Court subsequently entered the March 26 Order. The March 26 Order provided

in part as follows:

               Ordered, that this Court’s prior direction to the parties to maintain the
               status quo as it existed as of December 17, 2019 (the date of the last
               hearing before the Court in this Chapter 11 case) shall remain in force
               until the “Evidentiary Hearing” (as defined below).

       10.     Shortly after March 26, 2020, it became apparent that Rabbi Mayer Zaks had no

intention of complying with the March 26 Order when numerous tenants continued to not pay

rent based upon his instructions or advice. See Henoch Zaks Declaration, ¶¶ 6-9.

       11.     Additionally, in one instance, when a new tenant moved into a vacant apartment

on the Property, Rabbi Mayer Zaks called the new tenant on the very day he moved into the

                                                5
20-08949-rdd          Doc 65      Filed 12/11/20 Entered 12/11/20 14:59:23        Main Document
                                               Pg 6 of 14



apartment to falsely tell him that the apartment “belonged” to Rabbi Mayer Zaks and that he (the

tenant) would be viewed as a thief in the community if he remained in the apartment. See Henoch

Zaks Declaration, ¶ 10. The tenant moved out almost immediately as a result of Rabbi Mayer

Zaks’ harassment. See Henoch Zaks Declaration, ¶ 10.

          12.      Although Rabbi Mayer Zaks conduct is egregious and continuing, CRDI had

hoped it could avoid burdening the Court with this motion. However, on the morning of

November 19, 2020, a construction company appeared on the CRDI Property unannounced and

began constructing a paved walkway, purportedly on Rabbi Mayer Zaks’ authority. When CRDI

was notified as to this unauthorized modification to its property, a representative was sent to the

site and demanded that the construction company leave. Rabbi Mayer Zaks’ son, Shimon Zaks,

was on site while the work was being performed, and he assured the contractor that the

construction work had been authorized “by the property owner.” See Henoch Zaks Declaration,

¶ 17; see also Declaration of Mayer Zaks 1, dated December 10, 2020, ¶ 12. As a result of Shimon

Zaks’ misrepresentations, the construction company refused to leave the CRDI Property, and the

police were called. Id. However, the police stated that they believed the dispute was civil in

nature, and indicated there was nothing they could do to stop the construction. Id. Prior to leaving

the CRDI Property, the police indicated that they would contact the building inspector to

investigate the ongoing construction. Id.

          13.      When it became apparent that the police would not be able to assist in stopping

the construction, CRDI, through counsel, immediately contacted counsel for Rabbi Mayer Zaks

to demand that the construction cease. See Declaration of Brendan M. Scott, dated December

10, 2020 (“Scott Declaration”), ¶ 3 and Exhibit A. .A copy of the correspondence between Rabbi



1
    Mayer Zaks is the nephew of Rabbi Mayer Zaks.

                                                    6
20-08949-rdd      Doc 65    Filed 12/11/20 Entered 12/11/20 14:59:23          Main Document
                                         Pg 7 of 14



Mayer Zaks’ counsel and CRDI’s counsel is collectively annexed to the Scott Declaration as

Exhibit A.

       14.     Rabbi Mayer Zaks refused to intervene and disingenuously took the position that

the “congregation” had arranged for the paving, that a donor had made arrangements with the

paving contractor, and that the paved walkway was part of the larger Mikva Project that had

recently been completed. See Scott Declaration, Exhibit A. He also falsely suggested that the

paved walkway had been properly permitted as part of the Mikva Project, and was authorized

prior to the time that CRDI became the owner of the Property. See Scott Declaration, Exhibit A.

His attorneys absurdly suggested that CRDI would be the party in breach of the status quo if it

sought to interfere with or attempted to stop construction of the illegal walkway. See Scott

Declaration, Exhibit A.

       15.     Admittedly, the idea of adding a paved walkway was raised for the first time a

few weeks prior to November 19, 2020, but CRDI did not consent to the construction and instead

authorized the installation of a gravel walkway, which did not require permits from the Town of

Ramapo. See Henoch Zaks Declaration, ¶ 15.

       16.     CRDI’s counsel asserted to Rabbi Mayer Zaks’ counsel that Rabbi Mayer Zaks’

story was untrue and that the paved walkway had not been permitted by the Town of Ramapo or

authorized by CRDI or anyone else. See Scott Declaration, Exhibit A. Rather than agree to cease

the construction while the issue regarding permits was resolved, Rabbi Mayer Zaks insisted that

the illegal paving job be completed. See Scott Declaration, Exhibit A.

       17.     As a direct result of Mayer Zaks’ unauthorized construction on CRDI’s Property,

two building code violations were assessed by the Town of Ramapo on November 23, 2020. See

Henoch Zaks Declaration, ¶ 18. A copy of the building code violations is annexed to the Henoch



                                                7
20-08949-rdd      Doc 65     Filed 12/11/20 Entered 12/11/20 14:59:23             Main Document
                                          Pg 8 of 14



Zaks Declaration as Exhibit B. Although the Town of Ramapo mistakenly identified the Debtor

as the owner of the Property in the Notice of Violation, the tax lot number is accurately referenced

in the Notice of Violation, and CRDI will be the party responsible for clearing the violations as

the deeded owner of the Property.

       18.     On November 24, 2020, CRDI’s counsel again contacted Rabbi Mayer Zaks’

counsel to inform them that the Town had issued building code violations as a result of the

installation of the paved walkway, and to request that Rabbi Mayer Zaks confirm that he would

remove the illegal walkway to clear the violations. Counsel for Rabbi Mayer Zaks did not

respond substantively to CRDI’s request that the walkway be removed. Instead, counsel engaged

in a typical game of misdirection, and disingenuously suggested that the building code violations

were not a problem because the town mistakenly identified the Debtor as the CRDI Property

owner in the Notice of Violation. See Scott Declaration, Exhibit A.

       19.      On December 4, 2020 the Town delivered a Violation Notice, which indicated

that the violations must be abated within 10 days or the property owner shall be subject to

prosecution. See Henoch Zaks Declaration, ¶ 18. A copy of the Violation Notice is annexed to

the Henoch Zaks Declaration as Exhibit B.

       20.        The status quo as of December 17, 2019 indisputably did not include Rabbi

Mayer Zaks having the authority to thereafter unilaterally approve illegal, unpermitted

construction on the CRDI Property. Nor did it include Rabbi Mayer Zaks having authority to

approve any construction on the CRDI Property without the permission of CRDI, the actual and

deeded owner of the CRDI Property.

       21.     Prior to the time that the installation of the paved sidewalk was completed on

November 19, 2020, Rabbi Mayer Zaks’ counsel incredibly claimed that any effort by CRDI to



                                                  8
20-08949-rdd      Doc 65     Filed 12/11/20 Entered 12/11/20 14:59:23            Main Document
                                          Pg 9 of 14



stop the construction would constitute a violation of the Court’s March 26 Order. Now that

installation of the paved sidewalk has been completed (albeit illegally), CRDI anticipates that

any efforts by CRDI to remove the walkway will be met with more grandstanding and more

nonsensical allegations that CRDI’s removal of the illegal walkway would constitute a violation

of the March 26 Order. For that reason, CRDI seeks entry of an emergency order directing Rabbi

Mayer Zaks to arrange for the immediate removal of the walkway at his own expense.

       22.     The conduct of Rabbi Mayer Zaks in causing the construction of an illegal

walkway on CRDI’s Property without CRDI’s consent, and then refusing to halt construction

when directed by CRDI to do so is unquestionably violative of the March 26 Order, and a

contempt Order against Rabbi Mayer Zaks is more than warranted. To put his conduct in context,

on two occasions, he obtained an eleventh-hour “emergency” adjournment of the scheduled

evidentiary hearing in this matter; then, in the interim adjournment period, he has acted as if he

has the sole ability to dictate what happens to the CRDI Property which he does not own. The

March 26 Order was specifically intended to prevent exactly this type of unilateral action. CRDI

has adhered to that status quo Order (often to its economic detriment) while Rabbi Mayer Zaks

has flaunted the status quo on numerous occasions. It is respectfully submitted he must be found

to be in contempt for his conduct.

                     RELIEF REQUESTED AND BASIS FOR RELIEF

       23.     By this Motion, CRDI seeks entry of an order (i) holding Rabbi Mayer Zaks in

contempt for his willful violation of the March 26, 2020 Order, (ii) directing Rabbi Mayer Zaks to

immediately arrange for the removal, at his own cost by a licensed and insured contractor, of the

illegal walkway on the CRDI Property, and awarding damages against Rabbi Mayer Zaks for his

willful violation of the March 26 Order, and (iii) enjoining Rabbi Mayer Zaks, during the pendency



                                                 9
20-08949-rdd      Doc 65      Filed 12/11/20 Entered 12/11/20 14:59:23                Main Document
                                          Pg 10 of 14



of this action from (a) taking any action related to the CRDI Property without the prior written

permission of CRDI and/or (b) interfering in any manner with the payment of rent from any tenants

on the CRDI Property.

     A. Rabbi Mayer Zaks Should be Held in Contempt for Violation of the March 26 Order

       24.     Section 105(a) of the Bankruptcy Code grants bankruptcy courts broad statutory

authority to enforce their own orders and the Bankruptcy Code’s provisions either under the

specific statutory language of the Bankruptcy Code or under equitable common law doctrines.

Section 105(a) of the Bankruptcy Code provides:

                  The court may issue any order, process, or judgment that is necessary
                  or appropriate to carry out the provisions of this title. No provision of
                  this title providing for the raising of an issue by a party in interest shall
                  be construed to preclude the court from, sua sponte, taking any action
                  or making any determination necessary or appropriate to enforce or
                  implement court orders or rules, or to prevent an abuse of process.

  11 U.S.C. § 105(a).

       25.     In addition, the Second Circuit and bankruptcy courts in this district have ruled that

a bankruptcy court retains core jurisdiction to interpret and enforce its own prior orders. See e.g.

Travelers Indem. Co. v. Bailey, 557 U.S. 137, 151 (2009) (“the Bankruptcy Court plainly had

jurisdiction to interpret and enforce its prior orders”); Gupta v. Quincy Medical Center, 858 F.3d

657,663 (1st Cir. 2017) (“Bankruptcy Courts - like all federal courts - may retain jurisdiction to

interpret and enforce their prior orders.”) (citation omitted); In re Millenium Seacarriers, Inc., 419

F.3d 83, 97 (2d Cir. 2005) (“Bankruptcy Courts retain jurisdiction to enforce and interpret their

own Orders.”) (citation omitted); In re Petrie Retail, Inc., 304 F.3d 223, 228-31 (2d Cir. 2002) (“A

bankruptcy court retains post-confirmation jurisdiction to interpret and enforce its own orders”);

Bombart v. Family Center at Sunrise, LLC, 520 B.R. 300,305 (S.D. Fla. 2014) (a bankruptcy court

retains the power to enforce its injunctions even after the passage of significant time because the

                                                   10
20-08949-rdd      Doc 65     Filed 12/11/20 Entered 12/11/20 14:59:23             Main Document
                                         Pg 11 of 14



enforcement and interpretation of a bankruptcy court’s injunction should remain with the same

court that issued the injunction); In re Motors Liquidation Co., 457 B.R. 276, 287 (Bankr. S.D.N.Y.

2011) (“it’s well established, of course, that bankruptcy courts, like other federal courts, have the

jurisdiction to enforce their earlier orders, even after confirmation”); In re Ames Department

Stores, Inc., 317 B.R. 260, 272 (Bankr.. S.D.N.Y. 2004) (“this Court has subject matter jurisdiction

to enforce its orders not only because they were entered in proceedings in a case under title 11 ...

with respect to which it undoubtedly had subject matter jurisdiction, but also by reason of the

power granted to any federal court to enforce its own orders”).

       26.     In the context of a contempt motion, the “movant must establish that (1) the order

the contemnor failed to comply with is clear and unambiguous, (2) the proof of noncompliance is

clear and convincing, and (3) the contemnor has not diligently attempted to comply in a reasonable

manner.” Latino Officers Ass'n City of New York, Inc. v. City of New York, 558 F.3d 159, 164 (2d

Cir. 2009). “[A] defendant is not reasonably diligent when he or she ignores the order or takes only

superficial actions that strain both the language and intent of the order. Medina v. Buther, 2019

WL 581270, at *25 (S.D.N.Y. Feb. 13, 2019).

       27.     In the March 26 Order, the Court clearly directed all parties in the Adversary

Proceeding to maintain the status quo as it existed on December 17, 2019. As of that date, Rabbi

Mayer Zaks did not have authority to unilaterally approve construction projects on the CRDI

Property. His conduct in unilaterally altering the physical condition of the CRDI Property by

approving the installation of the illegal and unpermitted paved walkway on the Property

constituted a clear breach of the status quo and a willful contempt of the March 26 Order.

       28.     As of December 17, 2019, Rabbi Mayer Zaks did not own any apartments on the

CRDI Property, nor have the power to unilaterally dictate who could reside in any apartment, nor



                                                 11
20-08949-rdd      Doc 65     Filed 12/11/20 Entered 12/11/20 14:59:23           Main Document
                                         Pg 12 of 14



harass tenants into moving out of an apartment. These activities constitute a clear breach of the

status quo and a willful contempt of the March 26 Order.

       29.     Similarly, as of December 17, 2019, Rabbi Mayer Zaks did not have authority to

instruct tenants on the CRDI Property not to pay rent and his continuous interference with CRDI’s

efforts to collect rent by advising tenants that they need not pay rent to CRDI and/or should

withhold payment, also constitutes a breach of the status quo, and further willful contempts of the

March 26 Order.

       30.     Rabbi Mayer Zaks failed to comply with the clear directives of the Court in the

March 26 Order and did not even attempt (let alone diligently) to try to comply. Proof of his

willful noncompliance is obvious based upon the communications between CRDI’s counsel and

Rabbi Mayer Zaks’ counsel on November 19, 2020, and the building code violations that resulted

from Rabbi Mayer Zaks’ unilateral and unauthorized conduct which resulted in an undeniable

change of the status quo and, consequently a violation of the March 26 Order.

     B. Sanctions are Warranted Under the Circumstances
        and Rabbi Mayer Zaks Should Be Held in Contempt.
       31.     Where a party violates an order of the Court, the Court has the authority under

section 105(a) of the Bankruptcy Code to impose a variety of sanctions, including holding the

party in contempt. See Solow v. Kalikow (In re Kalikow), 602 F.3d 82, 96 (2d Cir. 2010) (“The

statutory contempt powers given to a bankruptcy court under § 105(a) complement the inherent

powers of a federal court to enforce its own orders.”); In re Spanish River Plaza Realty Co., 155

B.R. 249, 250 (Bankr. S.D. Fla. 1993) (civil contempt powers “are expressly granted to the

bankruptcy court by 11 U.S.C. § 105 which authorizes the Court to take any action ‘necessary or

appropriate to enforce court orders ’”) (citations omitted).

       32.     In addition, “[a]ttorney’s fees may also be awarded, if in addition to willfully


                                                 12
20-08949-rdd       Doc 65      Filed 12/11/20 Entered 12/11/20 14:59:23          Main Document
                                           Pg 13 of 14



disobeying the court order, the ‘party acts in bad faith, vexatiously, wantonly or for oppressive

reasons.’” In re Nassoko, 405 B.R. 515, 520 (Bankr. S.D.N.Y. 2009) (quoting In re Dabrowski,

257 B.R. 394, 416 (Bankr. S.D.N.Y. 2001)).

        33.     Here, Rabbi Mayer Zaks has willfully and in bad faith violated the express terms of

the March 26 Order. Under these circumstances, it is appropriate for the Court to (a) find Rabbi

Mayer Zaks in contempt of Court and (b) impose sanctions against Rabbi Mayer Zaks, which are

severe enough to ensure compliance with this Court’s orders and include the costs and fees incurred

by CRDI as a result of Rabbi Mayer Zaks’ contemptuous conduct.

        34.     Moreover, it is now obvious that Rabbi Mayer Zaks will continue to “interpret” the

status quo order as meaning that he is permitted to do whatever he wishes with the CRDI Property,

whether CRDI consents or not. Consequently, it is necessary that this Court issue an order

enjoining Rabbi Mayer Zaks, during the pendency of this action, from (a) taking any action related

to the CRDI Property without the prior written permission of CRDI and/or (b) interfering in any

manner with the payment of rent from any tenants on the CRDI Property. Absent such an

injunction, it is apparent that Rabbi Mayer Zaks will continue to “interpret” the status quo order

as he believes is in his interests, regardless of this Court’s intent.

                           REQUEST FOR EMERGENCY HEARING
        35.     CRDI submits that the relief requested in this Motion is immediately necessary to

prevent Rabbi Mayer Zaks from inflicting any additional harm against CRDI and the CRDI

Property, and to immediately remedy the building code violations by removing the illegal

walkway. Accordingly, CRDI is seeking an emergency hearing on shortened notice to determine

the relief requested in this Motion.

        36.     CRDI respectfully submits that sufficient cause exists for scheduling a hearing on

shortened notice to consider the Motion and refers the Court to the Scott Declaration and Henoch

                                                   13
20-08949-rdd       Doc 65     Filed 12/11/20 Entered 12/11/20 14:59:23             Main Document
                                          Pg 14 of 14



Zaks Affirmation filed in support of this Motion.

                                  RESERVATION OF RIGHTS
        37.     CRDI expressly reserves the right to amend, modify, and/or supplement the relief

requested in this Motion in all respects, including, but not limited to, the right to request addition

relief as appropriate, prior to or at the applicable hearing.

                                           CONCLUSION
         WHEREFORE, CRDI respectfully requests entry of an order (i) holding Rabbi Mayer

 Zaks in contempt, and awarding damages against him, for his willful violation of the March 26

 Order, (ii) directing Rabbi Mayer Zaks to immediately arrange for the removal, at his own cost

 by a licensed and insured contractor, of the illegal walkway, (iii) enjoining Rabbi Mayer Zaks,

 during the pendency of this action from (a) taking any action related to the CRDI Property

 without the prior written permission of CRDI and/or (b) interfering in any manner with the

 payment of rent from any tenants on the CRDI Property, and (iv) granting such other and further

 relief as this Court deems just, proper and equitable.

Date: New York, New York
      December 11, 2020                                    KLESTADT WINTERS JURELLER
                                                           SOUTHARD & STEVENS, LLP

                                                           By: /s/ Brendan M. Scott
                                                                Tracy L. Klestadt
                                                                Brendan M. Scott
                                                           200 West 41st Street, 17th Floor
                                                           New York, New York 10036
                                                           Tel: (212) 972-3000

                                                           Attorneys for Congregation Radin
                                                           Development, Inc.




                                                  14
